Brown, President.
The only question in this case for the the consideration of the court, is, whether a sale of land by the trustee in pursuance of the terms of the trust deed, can be set aside on the ground of inadequacy of price, when the price obtained was 650 dollars, and the evidence of sundry witnesses unimpeaehed, varied in their estimate of the value from 500 to 600, to 650, to 700, to 725, to 800 dollars, and where the highest bid at public auction was 605 dollars and 15 cents.
The allegation of fraud and connivance in the bill, as between the trustee and purchaser being denied in the answer, there is no proof to sustain that charge.
*486These facts do not warrant a recision of the sale. I think., therefore, that the decree of the circuit court setting aside the sale was erroneous and should be reversed with costs to the appellants, the injunction dissolved, and the hill dismissed, with costs in the court below.
Maxwell, J„, concurred.
Decree reversed.